Citation Nr: 1807301	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes. 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, District of Columbia.  Jurisdiction is currently in the RO in San Juan, the Commonwealth of Puerto Rico. 

In March 2016, the Board remanded the case for additional development.  

In a December 2016 rating decision, the Appeals Management Center (AMC) granted service connection for asthma and assigned a 10 percent rating from May 25, 2011 and a 30 percent rating from October 26, 2016.  The Veteran did not initiate an appeal as to any aspect of that decision and as such, the decision represents a full grant of the benefits sought on appeal for service connection for a respiratory disability, and the issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1977). 

As noted in the March 2016 Board remand, the issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate action.  The RO should refer the claim for dental treatment to the appropriate VA Medical Center.   


FINDING OF FACT

The Veteran does not have dental condition for which compensation may be granted. 


CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes are not met. 38 U.S.C. §§ 1110, 1721, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claim decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Pertinent Law and Regulations 

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for a dental disability for compensation purposes can be established only for the specific types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2017), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as due to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Diagnostic Code 9913, Note, 38 C.F.R. § 4.150.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis 

The Veteran maintains that she has "exposed tooth and nerves" and "a hole in [her] gum line" as result of an in-service dental surgery.  See April 2014 Statement.  Specifically, she argues that the dental surgery was originally intended to remove wisdom teeth only, but that the dental surgeon additionally extracted "an extra set of teeth" that was incidentally discovered, which caused "[her] permanent teeth to . . . loosen" and resulted in "1 exposed tooth [and] a hole in [her] gums on the left side."  See March 2012 Statement.  

An August 2006 service dental record notes that the Veteran did not have dental pain that needed attention at that time but that "class 3 treatment" was required.  A March 2007 service dental treatment record documents oral cavity.  A May 2007 service dental treatment record notes the Veteran's complaint that "[her] lower left tooth (points to #20) has been hot/cold sensitive for several months"  as well as the presence of supernumerary teeth located near teeth #20, 21, and 11.  On August 24, 2007, the Veteran underwent a dental surgery during which the surgeon extracted four malposed wisdom teeth #1, 16, 17, and 32, as well as a supernumerary tooth located near tooth #21.  The dental surgeon commented that the two remaining supernumerary teeth located near teeth #20 and 11 were "still in place . . . due to high risk" to the surrounding teeth.  A May 2008 separation examination report documents that the Veteran had acceptable dental defects and disease, identified as "Class II."  

Post-service private dental treatment records from Dr. M.W.B. dated in March and July 2010 indicate that the Veteran was at a high risk for carries but that the soft tissue was within normal limits.  The private dental provider also planned to monitor the supernumerary tooth located between teeth #20 and 21.  

In November 2016, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination for dental and oral conditions.  The November 2016 examiner diagnosed periodontal disease as well as supernumerary teeth #70 and 61 (located between teeth #20 and 21 and near tooth #11, respectively).  The examiner initially noted the Veteran's report that as result of the August 2007 in-service dental surgery, "she noticed she had a [hole] in her gum line on the bottom left that food would collect" and that such condition "has gotten worse as food is getting stuck in this area which she is afraid will become infected."  Upon physical examination, the examiner found that she had no anatomical loss or bony injury of the mandible or the maxilla.  Further, the Veteran did not have any anatomical loss or bony injury of teeth other than that due to the loss of the alveolar process as a result of periodontal disease.  The examiner then indicated that panographic dental X-ray findings revealed results within normal limits, to include supernumerary teeth located between teeth #20 and 21 and around tooth #11.  

The November 2016 examiner then concluded that other than "periodontal disease [which is] isolated to the site of her remaining supernumerary tooth #70 (located between teeth #20 and 21)," the Veteran currently had "no dental disability."  The examiner explained that the supernumerary tooth #70 was a "food trap and has resulted in some isolated periodontal disease/pocket in this location" and recommended that the tooth be removed and the area grafted, which would resolve all issues.  With regard to the supernumerary tooth #61 located around tooth #11, the examiner commented that the tooth was asymptomatic.  

Based on the foregoing, service connection for a dental disability for compensation purposes is not warranted as there is no indication that the Veteran has or has had a current dental disability for VA compensation purposes under 38 C.F.R. § 4.150 at any time during the appeal period.  In this regard, the Board places great probative weight to the November 2016 examiner's finding that other than a periodontal disease, for which service connection for a dental disability for compensation purposes may not be established, see 38 C.F.R. § 3.381(b), the Veteran does not have a dental disability.  Further, the clinical evidence of record, to include the November 2016 DBQ report, fails to show that the Veteran's claimed dental condition has involved impairment to the mandible or bone loss in the maxilla or mandible region, or bone loss or other maxillary impairment at any point pertinent to the appeal period.  Therefore, as the probative evidence is against a finding that the Veteran has a dental disability for VA compensation purposes under the governing law and regulations, the "benefit of the doubt" doctrine is not applicable, and the appeal must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.150. 

As for lay assertions, the Board notes that while lay persons are competent to provide opinions on some medical issues, diagnoses for dental conditions are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Here, as the Veteran is not shown to have the education, training or experience to competently opine as to diagnosis of dental conditions, her lay assertions in this regard have been assigned minimal probative weight, and significant probative weight has been afforded to the November 2016 examiner's findings for reasons articulated above. 
ORDER

Service connection for a dental disability for compensation purposes is denied. 




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


